Title: From John Adams to Samuel Griffin, 19 January 1797
From: Adams, John
To: Griffin, Samuel



Dear Sir
Philadelphia January 19th 1797

I Received this morning your kind Letter of the 12th and thank you for your obliging Congratulations on an Event which although it is not as yet Legally ascertained Seems to be Settled in the Public Opinion when you assure me it was the general wish of The Friends of Order and good Government In Virginia and that I may Rely upon the Support of that State you not only make me a high Compliment But afford me Solid Confutation as far as my Conduct Shall be Conformable To the Constitution of the United States and faithfuly and industriously Directed To the Public good I shall Confidently Rely on the Support of the Sound Part of That State and all others in the Union and upon no other Conditions Do I wish for The Support of any—
I am much obliged to you for Proposing To me mr John Griffin to live in my family as a Private Secretary I take this young Gentleman’s offer as a Compliment but I have already Engaged all the assistance of that kind that I Shall want if I should have occasion for any give me Leave to Reciprocate all your Good wishes For the helth and happiness of my Family
we have this Day an Important message from the President upon French Affairs with the United States which threaten To Give Employment to all our Patience Prudence and firmness it is Greatly to be Lamented that our Citizens have been So Little informed of the true temper and Character of French Policy towards this Country for twenty years many important Facts have been Concealed from them—Least they Should Conceive Prejudices or Entertain Doubts of their Disinterested friendship and the whole Character of their Government Since their Revolution has been tinged with false Colours in the Eyes of our People By french Emissaries and Disaffected americans—The truth may now be forced upon us to our Sorrow. I have too much Confidence However in the Sense Spirit and Resources of this Country to be appalled at the Prospect of an approaching Storm we must make fair weather if we Can if we Cannot we must Ride it out like good Seamen
I am Sir with Great Esteem / your very Humble Servant—
